COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00270-CV


IN THE INTEREST OF D.A., A CHILD


                                     ------------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-97474J-12

                                     ------------

                        MEMORANDUM OPINION1
                                     ------------

      On August 19, 2014, Appellant M.C. attempted to appeal the trial court’s

June 3, 2014 order dismissing her attempt to modify her grandchild’s permanent

managing conservatorship for lack of standing. On August 28, 2014, we sent a

letter to Appellant to notify her of our concern that we might not have jurisdiction

over the appeal. See Tex. R. App. P. 26.1. We informed Appellant that unless

she or any party desiring to continue the appeal filed with the court on or before

September 8, 2014, a response showing grounds for continuing the appeal, the


      1
       See Tex. R. App. P. 47.4.
appeal would be dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a),

44.3.

        Appellant filed a response, but it does not show grounds for continuing the

appeal. Cf. Tex. R. App. P. 26.1(a)(1) (requiring a timely filed motion for new

trial), 26.3 (requiring a motion to extend time for filing appeal within fifteen days

after the deadline for filing the notice of appeal); Tex. R. Civ. P. 306a(5) (setting

out procedure that must be followed when party does not receive notice within

twenty days after judgment or appealable order is signed).           Therefore, we

dismiss the appeal. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                    PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: September 25, 2014




                                         2